COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00627-CR


Jose Camacho                            §    From County Criminal Court No. 5

                                        §    of Denton County (F-2011-0602-B)

v.                                      §    January 31, 2013

                                        §    Opinion by Justice McCoy

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By_________________________________
                                        Justice Bob McCoy
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00627-CR


JOSE CAMACHO                                                            APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                      ------------

       FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

      Appellant Jose Camacho attempts to appeal from the trial court’s

September 25, 2012 judgment convicting him of felony DWI and sentencing him

to forty years’ confinement pursuant to a plea agreement.

      Appellant filed a pro se notice of appeal on November 27, 2012, and the

trial court’s certification of his right to appeal states that this “is a plea-bargain

case, and the defendant has NO right of appeal” and that “the defendant has

waived the right of appeal.”

      1
       See Tex. R. App. P. 47.4.
      On December 21, 2012, this court notified appellant’s appointed counsel

about the statements on the trial court’s certification and of our concern that we

lacked jurisdiction over the appeal because the notice of appeal was due on

October 25, 2012, but was not filed until November 27, 2012, making it untimely.

See Tex. R. App. P. 25.2, 26.2. We informed him that unless he or any party

desiring to continue the appeal filed with the court, on or before January 10,

2013, a response showing grounds for continuing the appeal, the appeal could

be dismissed. See Tex. R. App. P. 25.2(d), 44.3. Appellant’s appointed counsel

has not filed a response.2 Therefore, we dismiss the appeal. See Tex. R. App.

P. 25.2(d), 43.2(f).



                                                      BOB MCCOY
                                                      JUSTICE


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 31, 2013



      2
        Appellant, the district attorney, the court reporter, the trial court clerk, and
the trial judge received copies of our letter, and appellant responded with a pro
se motion for a thirty-day extension of time to address our letter. However,
because he has appointed counsel, appellant is not entitled to hybrid
representation. See, e.g., Ex parte Bohannan, 350 S.W.3d 116, 116 n.1 (Tex.
Crim. App. 2011) (citing direct appeals for the proposition that when an applicant
is represented by counsel, the court may disregard his pro se submissions and
take no action on them). Therefore, we do not consider his motion.

                                           3